Exhibit 10.1

TORCHMARK CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE 1

INTRODUCTION

1.1 Adoption of Plan. The Torchmark Corporation Supplemental Executive
Retirement Plan (the “Plan”) is hereby adopted effective as of January 1, 2007
(the “Effective Date”), by action of the Board of Directors of Torchmark
Corporation. The Plan has been adopted to provide retirement and pre-retirement
death benefits for eligible employees and their beneficiaries.

ARTICLE 2

DEFINITIONS

Unless otherwise required by the context, the following terms and phrases as
used in the Plan shall have the meanings set forth in this Article 2.

2.1 Actuarial Equivalent or Actuarially Equivalent shall have the same meaning
as in the Pension Plan with respect to which the obligation to pay Retirement
Income under this plan is determined, provided, however, that for purposes of
determining the amount of benefit payable under this Plan to a Participant who
retires prior to age 65, the early retirement reduction factors specified in
Section 4.2(b) of this Plan shall apply.

2.2 Administrative Committee shall mean the committee appointed by the Board
pursuant to and having the responsibilities specified in Section 8.1 of the
Plan.

2.3 Affiliate shall mean a corporation of which the Company owns directly or
indirectly 50% or more of the total combined voting power of all classes of
stock entitled to vote in such corporation.

2.4 Annual Compensation Limit shall mean the limitation imposed by
Section 401(a)(17) of the Code on a Participant’s annual compensation which may
be taken into account for purposes of computing the Participant’s benefit under
the Pension Plan.



--------------------------------------------------------------------------------

2.5 Beneficiary shall mean the person or persons designated to receive any death
benefits payable under this Plan. A Participant who has elected to receive a 10
or 20 Year Certain and Life Income Annuity shall have the right to change his
Beneficiary at any time, whether before or after benefit commencement. A
Participant who has elected a Joint and Survivor Annuity shall not have the
right to change his Beneficiary except as provided in Section 4.5 hereof. In no
event may the Beneficiary for a Joint and Survivor Annuity be changed after
benefit commencement.

2.6 Board shall mean the Board of Directors of Torchmark Corporation.

2.7 Code shall mean the Internal Revenue Code of 1986, as now in effect or as
amended from time to time. A reference to a specific provision of the Code shall
include such provision and any applicable regulation pertaining thereto.

2.8 Deferred Retirement Date shall mean the Participant’s date of retirement if
retirement occurs after the Normal Retirement Date.

2.9 Company shall mean Torchmark Corporation or any successor thereto by
consolidation, merger, purchase, or otherwise.

2.10 Effective Date shall mean January 1, 2007.

2.11 Employee shall mean any individual who, under the usual common law rules
applicable in determining the employer-employee relationship, has the status of
an employee of the Employer.

2.12 Employer shall mean the Company, any predecessor of the Company and any
Affiliate or former Affiliate of the Company which has been designated by the
Board to participate in the Plan as long as such designation has become
effective and continues to be in effect. The designation of an Affiliate
currently in existence shall become effective only upon the acceptance of such
designation and the adoption of this Plan by duly authorized action of such
Affiliate. If the Affiliate by duly authorized action revokes its designation as
an Employer, this Plan will be deemed terminated as to such Affiliate in
accordance with Article 8 hereof unless such Affiliate agrees to continue the
Plan or a plan providing comparable benefits for its Employees who are
Participants in this Plan.

 

2



--------------------------------------------------------------------------------

2.13 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision and any applicable regulation pertaining thereto.

2.14 Final Average Compensation shall mean the Participant’s Final Average
Compensation as defined in the Pension Plan.

2.15 Joint and Survivor Annuity shall mean an Actuarially Equivalent annuity
payable monthly during the lifetime of the Participant with either 50%, 66 2/3 %
or 100% of such amount continuing after the Participant’s death for the lifetime
of the Participant’s Beneficiary. A Participant may elect to add a period
certain of either 10 or 20 years in which event no reduction in payments will be
made for the longer of the 10 or 20 year period or the period during which both
the Participant and the Beneficiary remain alive.

2.16 Normal Retirement Date shall mean the last day of the payroll period
following or coincident with a Participant’s attainment of age 65.

2.17 Participant shall mean an Employee who is or becomes eligible to
participate in the Plan pursuant to Article 3 of the Plan and any person
receiving Retirement Income under this Plan.

2.18 Pension Plan shall mean The Torchmark Corporation Pension Plan, as restated
effective January 1, 1997, and as amended from time to time in the future.

2.19 Plan shall mean the Torchmark Corporation Supplemental Executive Retirement
Plan as set forth in its entirety in this document, and as this document may be
amended from time to time in the future.

2.20 Plan Year shall mean the period beginning on January 1 and ending on
December 31 of the same calendar year, both dates inclusive.

2.21 Retirement Income shall mean any amount payable to or in behalf of a
Participant, as a result of his retirement, in accordance with the provisions of
this Plan.

2.22 Section 415 Limit shall mean the limitation on benefits imposed by
Section 415 of the Code.

 

3



--------------------------------------------------------------------------------

2.23 Single Life Annuity shall mean an annuity payable monthly during the
lifetime of the Participant, or in the case of the pre-retirement death benefit,
during the lifetime of the Beneficiary, without provision of benefits for a
period certain, and ending with the last payment due preceding his death.

2.24 Spouse shall mean the person who is lawfully married to the Participant on
the date Retirement Income is to commence or on the date of the Participant’s
death, if earlier.

2.25 10 or 20 Year Certain and Life Income Annuity shall mean an Actuarially
Equivalent annuity payable monthly for the Participant’s lifetime, with the
provision that if the Participant’s death occurs before the receipt of 120 or
240 monthly payments (as elected by the Participant), the remainder of such
payments shall be paid to the Participant’s Beneficiary.

2.26 Trustee shall mean the person or entity appointed as the trustee of the
Trust described in Article 10 hereof.

ARTICLE 3

PARTICIPATION

3.1 Eligibility Requirements. An Employee of an Employer who is participating in
the Pension Plan shall become a Participant in this Plan when such Employee is
designated by the Board (or a committee of the Board) as being eligible to
participate in this Plan.

ARTICLE 4

BENEFITS

4.1 Commencement of Retirement Income. A Participant’s Retirement Income shall
commence as of the last day of the payroll period following the date which is
six (6) months after the date of the Participant’s separation from service. The
initial benefit payment to the Participant will be an amount equal to six
(6) times his monthly benefit as determined pursuant to Section 4.2 below.

4.2 Amount of Retirement Benefit. The monthly amount of a Participant’s
Retirement Income under this Plan in the form of a Single Life Annuity will be
determined in the following manner:

 

4



--------------------------------------------------------------------------------

(a) Determine the annual benefit which would be payable to the Participant as a
Single Life Annuity under Article III (but not including Sections 3.1.5 and 3.4
thereof) of the Pension Plan at the Participant’s Normal Retirement Date (or
Deferred Retirement Date if the Participant is retiring after his Normal
Retirement Date) without applying the Annual Compensation Limit and the
Section 415 Limit, provided, however, that a Participant’s Final Average
Compensation, for purposes of this calculation, will be limited to $1,000,000.
The calculation made pursuant to this subsection (a) shall be made pursuant to
said Article III (but not including Sections 3.1.5 and 3.4 thereof) for each
Participant notwithstanding that the Participant may have his qualified
retirement benefit determined under a different formula within the Pension Plan
or a different qualified retirement plan. For purposes of this calculation, each
Participant’s Compensation shall be the Participant’s Compensation as defined in
Article I of the Pension Plan.

(b) If the Participant is under age 65 on his or her date of retirement,
multiply this amount by the early retirement reduction factor shown below:

 

Age

 

Factor

55

  15%

56

  30%

57

  45%

58

  60%

59

  75%

60

  90%

61

  92%

62

  94%

63

  96%

64

  98%

65

  100%

For purposes hereof, a Participant’s “age” will be determined by the
Participant’s age on his birthday immediately preceding or coincident with his
date of retirement.

(c) Subtract from this amount the annual benefit payable to the Participant as a
Single Life Annuity under the Pension Plan at the Participant’s retirement date
after applying the Annual Compensation Limit and the Section 415 Limit and after
applying the applicable early retirement reduction factors contained in the
Pension Plan. In the case of a Participant whose qualified retirement benefit is
not calculated under the Pension Plan, or a Participant whose qualified
retirement benefit is calculated only in part under the

 

5



--------------------------------------------------------------------------------

Pension Plan (for example, a Participant who, for a part of his career, was
covered under a qualified plan other than the Pension Plan), the amount
determined under this subsection (c) shall be calculated as if the Participant
were a participant in the Pension Plan for his entire career with his benefits
being determined under the benefit formula contained in the Pension Plan which
applied to the Participant for that part of his career in which he was a
participant in the Pension Plan.

(d) Divide the result by twelve (12).

(e) The resulting amount, if any, is the monthly benefit payable under this Plan
as a Single Life Annuity at the Participant’s benefit commencement date, as
described in Section 4.1 above.

(f) A Participant who retires prior to age 55 or who has less than 10 full years
of Vesting Service (as defined in the Pension Plan) will not be eligible for a
benefit under this Plan.

(g) In the case of a Participant who, at retirement or other termination of
employment, is entitled to receive benefits under the Torchmark Corporation
Supplementary Retirement Plan, as established effective January 1, 1983, and as
restated effective January 1, 1992 (the “Prior Plan”), which are greater than
the benefits payable to the Participant under this Plan, such Participant shall
receive such greater benefits instead of the benefits provided under this Plan.
Otherwise, the benefits provided under this Plan are in lieu of the benefits
payable under the Prior Plan, and no Participant shall be eligible to receive
benefits from both the Prior Plan and this Plan.

4.3 Normal Form of Payment of Retirement Income. The normal form of payment of
Retirement Income under this Plan shall be a Single Life Annuity unless the
Participant elects an optional form of payment as provided in Section 4.4 below.

4.4 Election of Optional Form of Payment of Retirement Income. Instead of the
normal form of payment of Retirement Income described in Section 4.3 above, the
Participant may elect to receive his benefits in the form of a Joint and
Survivor Annuity or a 10 or 20 Year Certain and Life Income Annuity. Such
election must be made no later than the thirtieth (30th) day after the date on
which the

 

6



--------------------------------------------------------------------------------

Participant is designated as being eligible to participate in this Plan. The
Joint and Survivor Annuity or the 10 or 20 Year Certain and Life Income Annuity
shall be the Actuarial Equivalent of the Single Life Annuity.

4.5 Modifications to Election. A Participant’s election of an optional form of
benefit, or failure to elect an optional form upon initial eligibility shall not
be subject to later change or modification except in accordance with the
following:

(a) If the Participant elected a Joint and Survivor Annuity and subsequent to
such election, but prior to benefit commencement, the Participant’s Beneficiary
shall die or the Participant and the Beneficiary shall be divorced, then, at any
time prior to benefit commencment, the Participant shall have the right to
designate a new Beneficiary or to change his optional form to a Single Life
Annuity or a 10 or 20 Year Certain and Life Income Annuity. Absent an
affirmative change by the Participant, the Participant’s benefit shall revert to
a Single Life Annuity.

(b) If the Participant elected a Single Life Annuity, and subsequent to such
election, but prior to benefit commencement, the Participant shall marry or
remarry, then, at any time prior to benefit commencement, the Participant shall
have the right to change his election to a Joint and Survivor Annuity or a 10 or
20 Year Certain and Life Income Annuity, but only if the Beneficiary of such
optional form of benefit is the Participant’s new spouse.

ARTICLE 5

DEATH BENEFIT

5.1 Eligibility for Pre-Retirement Death Benefit. A pre-retirement death benefit
shall be payable under the Plan in the event of a death of a Participant after
his attainment of age 55, but prior to the commencement of his Retirement Income
under this Plan, if, on the date of death, the Participant was either actively
employed by the Employer or Disabled. No death benefit shall be payable if the
Participant dies prior to his attainment of age 55.

5.2 Amount of Pre-Retirement Death Benefit. The pre-retirement death benefit
will be the Actuarial Equivalent of the Retirement Benefit that the Participant
would have received in the form of a Single Life Annuity had the Participant
retired on the day immediately preceding his date of death.

 

7



--------------------------------------------------------------------------------

5.3 Form of Pre-Retirement Death Benefit. The pre-retirement death benefit shall
be payable to the Beneficiary of the deceased Participant in the form of an
Actuarially Equivalent Single Life Annuity, or if there is no designated
Beneficiary, to the Participant’s estate in a single lump sum.

ARTICLE 6

DISABILITY

6.1 Disabled Participant. If a Participant becomes Disabled while actively
employed on or after his attainment of age 55, but prior to benefit
commencement, such Participant shall be entitled to receive benefits under the
Plan following his attainment of the Normal Retirement Date, provided that he is
not actively employed by the Employer on such date. Such Participant’s benefit
will be calculated and paid in the manner described in Article 4 hereof,
provided, however, that if such Participant shall have recovered from his
Disability prior to attaining his Normal Retirement Date and shall not have
returned to active employment, the early retirement reduction factor which is
described in Section 4.2(b) hereof shall be applied based on the age of the
Participant when he recovered from the Disability.

6.2 Definition of Disability or Disabled. A Participant shall be considered
disabled if the Participant (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Participant’s Employer.

ARTICLE 7

FIDUCIARIES

7.1 Named Fiduciaries. The Named Fiduciaries, who shall have authority to
control and manage operation and administration of the Plan, are as follows:

(a) the Company, which shall have the sole right to appoint and remove from
office the members of the Administrative Committee, and to amend or terminate
the Plan; and

 

8



--------------------------------------------------------------------------------

(b) the Administrative Committee, which shall have the authority and duties
specified in Article VII hereof.

7.2 Employment of Advisers. A “named fiduciary” with respect to the Plan (as
defined in ERISA § 402(a)(2)) and any “fiduciary” (as defined in ERISA § 3(21))
appointed by such a “named fiduciary”, may employ one or more persons to render
advice with regard to any responsibility of such “named fiduciary” or
“fiduciary” under the Plan.

7.3 Multiple Fiduciary Capacities. Any “named fiduciary” with respect to the
Plan (as defined in ERISA § 402(a)(2)) and any other “fiduciary” (as defined in
ERISA § 3(21)) with respect to the Plan may serve in more than one fiduciary
capacity.

7.4 Reliance. Any fiduciary with respect to the Plan may rely upon any
direction, information or action of any other fiduciary, acting within the scope
of its responsibilities under the Plan, as being proper under the Plan.

7.5 Scope of Authority and Responsibility. Each fiduciary shall have only the
authority and duties as are specifically given to it under this Plan, shall be
responsible for the proper exercise of its own authorities and duties, and shall
not be responsible for any act or failure to act of any other fiduciary.

ARTICLE 8

ADMINISTRATIVE COMMITTEE

8.1 Appointment and Removal of Administrative Committee. The administration of
the Plan shall be vested in an Administrative Committee of at least three
(3) persons who shall be appointed by the Board, and may include persons who are
not Participants in the Plan. A person appointed a member of the Committee shall
signify his acceptance in writing. The Board may remove or replace any member of
the Committee at any time in its sole discretion; and any Committee member may
resign by delivering his written resignation to the Board, which resignation
shall become effective upon its delivery or at any later date specified therein.
If at any time there shall be a vacancy in the membership of the Committee, the
remaining member or members of the Committee shall continue to act until such
vacancy is filled by action of the Board.

 

9



--------------------------------------------------------------------------------

8.2 Officers of Administrative Committee. The Committee shall appoint from among
its members a chairman, and shall appoint as secretary a person who may be, but
need not be, a member of the Committee or a Participant in the Plan.

8.3 Action by Administrative Committee. The Committee shall hold meetings upon
such notice, at such place or places, and at such times as its members may from
time to time determine. A majority of its members at the time in office shall
constitute a quorum for the transaction of business. All actions taken by the
Committee at any meeting shall be by vote of the majority of its members present
at such meeting, except that the Committee also may act without a meeting by a
consent signed by a majority of its members. Any member of the Committee who is
a Participant in the Plan shall not vote on any question relating exclusively to
himself.

8.4 Rules and Regulations. Subject to the terms of the Plan, the Committee may
from time to time adopt such rules and regulations as it shall deem appropriate
for the administration of the Plan and for the conduct and transaction of its
business and affairs.

8.5 Powers. The Committee shall have such powers as may be necessary to
discharge its duties under the Plan, including the power:

(a) to interpret and construe the Plan in its discretion, to determine all
questions with regard to employment, eligibility, credited service,
compensation, Retirement Income, and such factual matters as date of birth and
marital status, and similarly related matters for the purpose of the plan. The
Committee’s determination of all questions arising under the Plan shall be
conclusive upon all Participants, the Board, the Company, Employers, and other
interested parties;

(b) to prescribe procedures to be followed by Participants and beneficiaries
filing applications for benefits;

(c) to prepare and distribute to Participants information explaining the Plan;
and

(d) to appoint or employ individuals to assist in the administration of the Plan
and any other agents it deems advisable, including legal, accounting and
actuarial counsel.

 

10



--------------------------------------------------------------------------------

8.6 Information from Participants. Each Participant shall be required to furnish
to the Committee, in the form prescribed by it, such personal data, affidavits,
authorizations to obtain information, and other information as the Committee may
deem appropriate for the proper administration of the Plan.

8.7 Authority to Act. The Committee may authorize one or more of its members,
officers, or agents to sign on its behalf any of its instructions, directions,
notifications, or communications to the Employers, and the Employers may
conclusively rely thereon and on the information contained therein.

8.8 Liability for Acts. The members of the Committee shall be entitled to rely
upon all valuations, certificates and reports furnished by any actuary or
accountant selected by the Committee and upon all opinions given by any legal
counsel selected by the Committee, and the members of the Committee shall be
fully protected with respect to any action taken or suffered by their having
relied in good faith upon such actuary, accountant or counsel and all action so
taken or suffered shall be conclusive upon each of them and upon all
Participants and their beneficiaries. No member of the Committee shall incur any
liability for anything done or omitted by him except only liability for his own
willful misconduct.

8.9 Compensation and Expenses. Unless authorized by the Board, a member or
officer of the Committee shall not be compensated for his service in such
capacity, but shall be reimbursed for reasonable expenses incident to the
performance of such duty.

8.10 Indemnity. The Company shall indemnify the members of the Committee and any
of their agents acting in behalf of the Plan against any and all liabilities or
expenses, including all legal fees related thereto, to which they may be
subjected as members of the Committee by reason of any act or failure to act
which constitutes a breach or an alleged breach of fiduciary responsibility
under ERISA or otherwise, except that due to a person’s willful misconduct.

8.11 Denied Claims. If any application for payment of a benefit under the Plan
shall be denied, the Committee shall with the denial write the claimant setting
forth the specific reasons for the denial and explaining the Plan’s claim review
procedure. If a claimant whose claim has been denied wishes further
consideration of his claim, he may request the Committee to review his claim in

 

11



--------------------------------------------------------------------------------

a written statement of the claimant’s position filed with the Committee no later
than 60 days after the claimant receives such denial. The Committee shall make a
full review of the claim and the denial, giving the claimant written notice of
its decision within the next 60 days. Due to special circumstances, if no
decision has been made within the first 60 days and notice of the need for
additional time has been furnished within such period, the decision may be made
within the following 60 days. A claimant shall be required to exhaust the
administrative remedies provided by this Section 8.11 prior to seeking any other
form of relief.

ARTICLE 9

PLAN AMENDMENT OR TERMINATION

9.1 Right to Amend. The Company shall have the right at any time to amend the
Plan, which amendment shall be evidenced by an instrument in writing signed by
an authorized officer of the Company, effective retroactively or otherwise. No
such amendment shall have the effect specified in Section 9.2.

9.2 Restrictions on Amendment. No amendment of the Plan may be made which shall
deprive any Participant, Beneficiary or contingent annuitant of any part of his
accrued Normal Retirement Benefit under this Plan which had accrued at the time
of such amendment.

9.3 Right of the Company to Terminate Plan. The Company intends and expects that
from year to year it will be able to and will deem it advisable to continue this
Plan in effect. The Board reserves the right, however, to terminate the Plan at
any time which termination shall be evidenced by an instrument in writing
delivered to the Administrative Committee and each other Employer. Upon
termination or partial termination of this Plan, the benefits of Participants
affected thereby shall become fully vested and non-forfeitable.

ARTICLE 10

RABBI TRUST

10.1 Rabbi Trust. The Company will set aside amounts to provide for the payment
of benefits under the Plan in a “Rabbi” trust (the “Trust”). The Trust shall
not, at any time, hold assets which are located outside of the United States,
except, however, that this restriction shall not apply to assets located in a
foreign jurisdiction if substantially all of the services to which the benefits
hereunder relate are performed in such jurisdiction.

 

12



--------------------------------------------------------------------------------

10.2 Contributions. The Company will make annual contributions to the trust in
an amount sufficient to enable the trust to satisfy the projected benefit
obligations of the Plan as determined by the Plan’s actuary within ninety
(90) days of receiving the actuarial report.

ARTICLE 11

MISCELLANEOUS PROVISIONS

11.1 General. The Plan shall be administered in compliance with Code § 409A, the
regulations issued thereunder and guidance related thereto. The elections
provided under this Plan are intended to comply with the transitional relief
provided in Notice 2005-1 and the extension thereof provided in the preamble to
the proposed regulations issued under Code § 409A.

11.2 No Assignment of Benefit. No benefit under the Plan, nor any other interest
hereunder of any Participant, beneficiary of contingent annuitant, shall be
assignable, transferable or subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution, or levy of any
kind, and the Administrative Committee shall not recognize any attempt to
assign, transfer, sell, mortgage, pledge, hypothecate, commute or anticipate the
same, except to the extent required by law.

11.3 No Implied Rights to Employment. Neither this Plan, nor the payment of any
benefits pursuant to the Plan shall be construed to create any obligation upon
the Employer to continue the Plan or to give any present or future employee any
right to continued employment.

11.4 Employee’s Rights. Benefits payable under this Plan shall be general,
unsecured obligations of the Employer to be paid by the Employer from its own
funds and such payments shall not impose any obligation upon or be paid for or
in any way affect the payment of benefits from the Trust Fund under any Pension
Plan. No Participant, his spouse or his beneficiary or beneficiaries shall have
any title to or beneficial ownership in any assets which the Employer may
earmark to pay benefits hereunder.

11.5 Nature of Plan. The adoption of this Plan and the setting aside of any
amounts by the Employer with which to discharge obligations hereunder shall not
be deemed to create a trust; legal and equitable title to any funds so set aside
shall remain in the Employer; and any recipient of benefits hereunder shall have
no security or other interest in such funds. Any and all funds so set aside

 

13



--------------------------------------------------------------------------------

shall remain subject to the claims of the general creditors of the Employer,
present and future. This provision shall neither require nor prohibit the
setting aside of any funds.

11.6 Employment with More than One Company. If any Participant shall be entitled
to benefits under any Pension Plan on account of service with more than one
Employer, the obligations under this Plan shall be apportioned among such
Employers on the basis of service with each.

11.7 Payment of Benefits.

(a) If the total present value of monthly payments of Retirement Income to any
person would amount to less than $10,000, the Administrative Committee shall
direct the Employer or the Trustee to pay such person the then present value of
such Retirement Income in one sum.

(b) Payment of any benefit for the lifetime of a person shall cease with the
last payment due on or before the date of his death.

(c) If the Administrative Committee determines that a person entitled to receive
any benefit payment is under a legal disability or is incapacitated in any way
so as to be unable to manage his financial affairs, the Administrative Committee
may direct the Employer to make payments to his legal representative or to a
relative or other person for his benefit, or to apply the payment for the
benefit of such person in such manner as the Administrative Committee considers
advisable. Any payment of a benefit in accordance with the provisions of this
subsection shall be a complete discharge of any liability to make such payment.

11.8 Effectuation of Intent. In the event it should become impossible for the
Company or the Administrative Committee to perform any act required by the Plan,
the Company or Administrative Committee may perform such other act as it in good
faith determines will most nearly carry out the intent and purpose of the Plan.

11.9 Headings. The headings of Articles and Sections of this Plan are for
convenience of reference only, and in case of conflict between any such headings
and the text of this Plan, the text shall govern.

 

14



--------------------------------------------------------------------------------

11.10 Copy of Plan. An executed copy of the Plan shall be available for
inspection by any Participant or other person entitled to benefits under the
Plan at reasonable times at the office of the Employer.

11.11 Rules of Construction. Masculine pronouns used herein shall refer to men
or women or both and nouns and pronouns when stated in the singular shall
include the plural and when stated in the plural shall include the singular,
wherever appropriate.

11.12 Governing Law. Except as otherwise required by law, the Plan and all
matters arising thereunder shall be governed by the laws of the State of
Delaware.

11.13 Severability. If any provision of this Plan is held invalid, the
invalidity shall not affect other provisions of the Plan which can be given
effect without the invalid provision, and to this end the provisions of this
Plan shall be severable.

11.14 Expense of Administration. The reasonable expenses incident to the
operation of the Plan shall be paid by the Company and each Employer, each
paying the proportion of such expenses that the total of its obligations under
the Plan bears to the total of all obligations under the Plan.

11.15 Successors. This Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns and each Participant and his heirs,
executors, Administrative Committees and legal representatives.

IN WITNESS WHEREOF, TORCHMARK CORPORATION has caused this Plan to be adopted,
effective as of January 1, 2007.

 

TORCHMARK CORPORATION

By

 

 

Its

 

 

 

15